I think that it is immaterial that the suit was dismissed as to all of the defendants, or that no appeal was taken from that order. The dismissal was not complete for all purposes until the land which formed its subject matter had been discharged of the liability that had arisen against it by operation of law because of the effort to partition it by judicial proceedings. The principle applicable here is that underlying the rule that obtains as to restitution upon reversal of a judgment by an appellate court. See: Florence Cotton  Iron Co. v. Louisville Baking Co., 138 Ala. 588, 36 Sou. Rep. 466, 100 A.S.R. 50. The power of restitution is an equitable process by which any court is authorized to make appropriate orders to enforce liabilities that have been incurred by the parties to litigation on the strength of judicial processes that have been proven futile or been abandoned. I think the foregoing principle sufficiently vested the court with power to retain jurisdiction of its partition suit, even after it dismissed it as to defendants, to compel the responsible party to discharge the liability for costs and charges that had arisen against his part of the res eo instante the suit was instituted in the first instance. My view is that under such circumstances the partition proceeding is converted by operation of law into onein rem for the purpose of discharging the liability of responsible parties for the costs and attorney's fees incurred by its institution.
                    ON PETITION FOR REHEARING